Title: From George Washington to Nathaniel Wade, 25 September 1780
From: Washington, George
To: Wade, Nathaniel


                        

                            
                            Sir
                            Head Quarters Robinson’s House Septr 25th 1780
                        
                        General Arnold is gone to the Enemy. I have just now received a line from him, inclosing one to Mrs Arnold
                            dated on board the Vulture. From this circumstance & Colo. Lamb’s being detached on some business, the command of
                            the Garrison for the present devolves on you. I request you will be as vigilant as possible & as the Enemy may
                            have it in contemplation to attempt some enterprise even to night against these posts, I wish you to make immediately
                            after receipt of this, the best disposition you can of your force, so as to have a proportion of Men in each work on the
                            West side of the River. You will see or hear from me further tomorrow. I am Sir Your Mo. Obet Servt
                        
                            Go: Washington
                        
                    